Per Curiam.
This is a suit between partners for an accounting. The record discloses that all the material allegations of the complaint were denied by the answer and that the only issues in the case to be determined are questions of fact. The business in which the partners were engaged was brewing beer, and, in connection with the brewery they kept a saloon. One of the partners attended to the brewing and the other conducted the saloon and kept the books and accounts. The latter died leaving the accounts in a state of confusion, and no one being able to fully explain them, the referee found it difficult to accurately state the accounts as directed by the court. In *396looking at the hooks we think the referee and the court below reached, under the circumstances, as nearly an accurate result as possible.
We are unable to see any error, nor was any pointed out to us. In such case there is no alternative but to affirm the decree.